DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are allowed.

EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone call by attorney James Katz (Registration No.42711) on November 9, 2021.
Listing of Claims:
 (Currently Amended) A system for communication of a plurality of electronic response messages to a plurality of participant computer systems via an electronic communications network coupled therewith, the plurality of electronic response messages including a first electronic response message responsive to a first electronic request message previously received from a first participant computer system associated with a first participant of a plurality of participants, the first electronic response message including data intended to be received by the plurality of participant computer systems, the first electronic response message intended, upon receipt, to be identified by at least the first participant as being associated therewith and responsive to the first electronic request message, the other participants of the plurality of participants, upon receipt, being unable to identify the first participant 
(Currently Amended) A system for communication of a plurality of electronic response messages to a plurality of participant computer systems via an electronic communications network coupled therewith, the plurality of electronic response messages including a first electronic response message responsive to a first electronic request message previously received from a first participant computer system associated with a first participant of a plurality of participants, the first electronic response message including data intended to be received by the plurality of participant computer systems, the first electronic response message intended, upon receipt, to be identified by at least the first participant as being associated therewith and responsive to the first electronic request message, the other participants of the a memory to be searched to determine that the first electronic message identifier has not been previously generated or is not in use, the first electronic message identifier not including any data indicative of the identity of any of the plurality of participants;	associate the first electronic message identifier with the first participant and store the association in [[a]] the memory coupled with the processor;	communicate the first electronic message identifier to the first participant computer system via the electronic communications network such that the first electronic message identifier is known to the first participant and is associated with the first electronic request message by the first participant computer system prior to transmission thereby to the system; 	receive the first electronic request message from the first participant computer system via the electronic communications network; and	determine the first electronic message identifier associated therewith and, based thereon, access the memory to determine the participant associated therewith wherein the predictable component of the first electronic message identifier is used to reduce a number of stored electronic message identifiers to search in the memory, generate, responsive to the first electronic request message, the first electronic 
(Previously Presented) The system of claim 2 wherein the processor is further configured to, prior to the generation of the first electronic response message, upon receipt of the first electronic request message, determine the first electronic message identifier associated therewith and determine if the first electronic message identifier is further associated with the first participant.
(Currently Amended) The system of claim 3 wherein if the processor determines that the first electronic message identifier is not associated with the first participant 
(Previously Presented) The system of claim 3 wherein if the processor determines that the first electronic message identifier is associated with the first participant, the processor is further configured to update the memory to include data indicative of the 
(Previously Presented) The system of claim 5 wherein subsequent to an elapse of a threshold duration of time after generation of the first electronic response message, the processor is further configured to update the memory to include data indicative of the first electronic message identifier not having been associated with an electronic request message.
(Previously Presented) The system of claim 2 wherein the processor is further configured to generate a set of electronic message identifiers for the first participant, the set including the first electronic message identifier, wherein each of the set of electronic message identifiers has not been previously generated or is available for reuse, each of the set of electronic message identifiers comprising a predictable component and a substantially random component and not including any data indicative of the identity of any of the plurality of participants.  
(Previously Presented) The system of claim 2 wherein the first electronic request message is one of a plurality of electronic request messages received from the plurality of participants, each of the plurality of electronic request messages being associated with one another, the predictable component of the first message identifier comprising data indicative of the association of the plurality of electronic request messages. 
(Previously Presented) The system of claim 2 wherein the predictable component of the first electronic message identifier comprises data indicative of a time when the first electronic message identifier was generated.
(Previously Presented) The system of claim 2 wherein the predictable component is operative to accelerate determination of whether the first electronic message identifier has not been previously generated or is not in use. 
(Previously Presented) The system of claim 2 wherein the first electronic request message is one of a plurality of electronic request messages, the processor being located on the electronic communications network where an order of receipt of the first electronic request message as compared to the others of the plurality of electronic request messages is determined.
(Previously Presented) The system of claim 2 wherein the first electronic request message comprises a request to modify a previously received electronic request message associated with a second electronic message identifier, the first electronic request message being received prior to generation of an electronic response message responsive to the previously received electronic request message, the first electronic response message being generated responsive to both the first electronic request message and the previous electronic request message and including the first electronic message identifier. 
(Previously Presented) The system of claim 2 wherein the first electronic request message is received according to a communications protocol whereby the processor, upon receipt of the first electronic request message, is operative to communicate a first electronic acknowledgment to the first participant computer system via the electronic communications network and receive a second electronic acknowledgment from the first participant computer system responsive to their receipt of the first electronic acknowledgment, wherein the processor is further configured to communicate the first electronic message identifier with the first electronic acknowledgment and associate the first electronic message identifier with the received first electronic request message upon receipt of the second electronic acknowledgment. 
(Currently amended) A computer implemented method for managing electronic communication of a plurality of electronic response messages to a plurality of participant computer systems via an electronic communications network coupled therewith, the plurality of electronic response messages including a first electronic a memory to be searched to determine that the first electronic message identifier has not been previously generated or is not in use, the first electronic message identifier not including any data indicative of the identity of any of the plurality of participants;	associating, by the processor, the first electronic message identifier with the first participant and store the association in [[a]] the memory coupled with the processor;	communicating, by the processor, the first electronic message identifier to the first participant computer system via the electronic communications network such that the first electronic message identifier is known to the first participant and is associated with the first electronic request message by the first participant computer system prior to transmission thereby; 
(Previously Presented) The computer implemented method of claim 14 further comprising, prior to the generation of the first electronic response message, upon receipt of the first electronic request message, determining, by the processor, the first electronic message identifier associated therewith and determining if the first electronic message identifier is further associated with the first participant.
(Currently Amended) The computer implemented method of claim 15 wherein if it is determined that the first electronic message identifier is not associated with the first participant 
(Previously Presented) The computer implemented method of claim 15 wherein if it is determined that the first electronic message identifier is associated with the first participant, updating, by the processor, the memory to include data indicative of the first electronic message identifier having been associated with an electronic request message.
(Previously Presented) The computer implemented method of claim 17 wherein subsequent to an elapse of a threshold duration of time after generation of the first electronic response message, updating, by the processor, the memory to include data indicative of the first electronic message identifier not having been associated with an electronic request message.
(Currently Amended) The computer implemented method of claim 14 wherein the generating the first electronic message identifier further comprises generating a set of electronic message identifiers for the first participant, the set including the first electronic message identifier, wherein each of the set of electronic message identifiers has not been previously generated or is available for reuse, each of the set of electronic message identifiers comprising a predictable component and a substantially random component and not including any data indicative of the identity of any of the plurality of participants.  
(Previously Presented) The computer implemented method of claim 14 wherein the first electronic request message is one of a plurality of electronic request messages received from the plurality of participants, each of the plurality of electronic request messages being associated with one another, the predictable component of the first electronic message identifier comprising data indicative of the association of the plurality of electronic request messages.  
(Previously Presented) The computer implemented method of claim 14 wherein the predictable component of the first electronic message identifier comprises data indicative of a time when the first electronic message identifier was generated.
(Previously Presented) The computer implemented method of claim 14 wherein the predictable component is operative to accelerate determination of whether the first electronic message identifier has not been previously generated or has been included in a previously generated electronic response message transmitted at a prior earlier time preceding the current time by more than a threshold value. 
(Currently Amended) The computer implemented method of claim 14 wherein the first electronic request message is one of a plurality of electronic request messages, the generating of the first electronic request message identifier occurring on the electronic communications network at a logical location where an order of receipt of the first electronic request message as compared to the others of the plurality of electronic request messages is determined.
(Previously Presented) The computer implemented method of claim 14 wherein the first electronic request message comprises a request to modify a previously received electronic request message associated with a second electronic message identifier, the first electronic request message being received prior to generation of an electronic response message responsive to the previously received electronic request message, the first electronic response message being generated responsive to both the first electronic request message and the previous electronic request message and including the first electronic message identifier. 
(Previously Presented) The computer implemented method of claim 14 wherein the first electronic request message is received according to a communications protocol whereby, upon receipt of the first electronic request message, a first electronic acknowledgment is electronically communicated to the first participant via the electronic communications network and a second electronic acknowledgment is received from the first participant responsive to their receipt of the first electronic 
(Canceled) 


REASONS FOR ALLOWANCE
Claim(s) 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. No known reference, alone or in combination, would provide the invention of claims 1, 2, and 14.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system and method for managing electronic communication of a plurality of electronic response messages to a plurality of participant computer systems via an electronic communications network coupled therewith, the plurality of electronic response messages including a first electronic response message responsive to a first electronic request message previously received from a first participant computer system associated with a first participant of a plurality of participants, the first electronic response message including data intended to be received by the plurality of participant computer systems, the first electronic response message intended, upon receipt, to be identified by at least the first participant as being associated therewith and responsive to the first electronic request message, the other participants of the plurality of participants, upon receipt, being unable to identify the first participant from the first electronic response message, the association of the first electronic response message therewith, or an association of the first electronic response message with another of the plurality of electronic response messages as 

The closest art of record, US Patent Application Publication 20130218739 to Kmiec, discloses “Systems and methods are presented for communication of financial messages from an Exchange to market participants whereby messages directed to particular market participants may be consolidated with other messages directed to all market participants and communicated via the same communications medium while preserving the anonymity of those market participants to which messages are particularly directed.”
The closest art of record, US Patent Application Publication 20130024493 to Salone, discloses “Equipments and methods for a mediator server controlling communication between clients and service provider(s). Clients are associated with a client identifier address. The mediator uses multiple addresses for receiving communications from the clients regarding the provider(s). The mediator sends to the clients a set of inquiry messages pertaining to the service provider, in a first communication format and associated with a particular reply address. The mediator receives reply message(s) from the clients at the particular reply address, the reply message including the client identifier address and a reply 
The closest art of record, US Patent Application Publication 20080235336 to Stern, et al., discloses “A method is disclosed for sending messages such as emails where the sender and receiver in the exchange remain anonymous to each other. The method uses a service, which may for example be an Internet service provider, which acts as an intermediary between a first party and second party to a message. All exchanges between the first and second parties pass through the service, which masks all true identities while ensuring that the message is routed to the proper recipient(s).”
The closest art of record, Non-patent literature A Universally Unique IDentifier (UUID) URN Namespace to Leach, et al., discloses “This document specifies an Internet standards track protocol for the Internet community, and requests discussion and suggestions for improvements… The version 4 UUID is meant for generating UUIDs from truly-random or pseudo-random numbers.  The algorithm is as follows: Set the two most significant bits (bits 6 and 7) of the clock_seq_hi_and_reserved to zero and one, respectively. Set the four most significant bits (bits 12 through 15) of the time_hi_and_version field to the 4-bit version number from Section 4.1.3.  Set all the other bits to randomly (or pseudo-randomly) chosen values.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even through the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a particular computer implemented method, and systems which allows the direct confirmation messages to be consolidated with the broadcasted market data messages, thereby 
For the reasons stated above, claims 1-25 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


	
	/GREGORY S CUNNINGHAM II/               Examiner, Art Unit 3694